DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 9 are pending in the present application.
Election/Restrictions
Applicant’s election with traverse of Group I (claims 1 – 6), drawn towards a hetero-cyclic compound of Chemical Formula 1, in the reply filed on July 15, 2022 is acknowledged.
	Further, Applicant has specifically elected, with traverse, the compound 5 of Example 5. Applicant noted that the present claims 1 and 3 – 6 read upon the elected species. The compound 5 is presented below:

    PNG
    media_image1.png
    260
    247
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    684
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    188
    684
    media_image3.png
    Greyscale

The traversal is on the grounds that the compound E-90 of Jatsch reference fails to disclose, teach or suggest the instantly claimed compounds of Chemical Formula 1 and the reference does not destroy the novelty or inventive step of the instant claims. However, the basis of the lack of unity of invention requirement is not if Jatsch teaches the novelty of the instantly claimed compounds of Chemical Formula 1, but whether the technical feature is considered a special technical feature. The technical feature of the hetero-compound of Formula 1 does not make a contribution in view of the compound E-90 and the teachings of Jatsch. Further, the variable Ar2 is not considered a structurally distinctive portion in the common structure of spiro-bonded ring systems of Chemical Formula 1. Thus, the compound of Chemical Formula 1 does not contain significant structural element in view of the compound  E-90 as taught by Jatsch.
	The requirement is still deemed proper and is therefore made FINAL. Claims 2 and 7 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn towards non-elected inventions and species, there being no allowable generic or linking claim.
Search: Applicant’s elected species is not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein:
One of Cy3 and Cy4 is a C4 aromatic heteroring substituted with an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C6 aryl group – a phenyl group; and
X2 is S or CR11R12, and R11 and R12 are each C1 alkyl group – a methyl group.

Search has not been expanded to include the full scope of the elected claims.
Priority

    PNG
    media_image4.png
    101
    379
    media_image4.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that although certified copies of the foreign priority documents have been received, the filing dates of the priority documents are not perfected unless Applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see MPEP 706.02(b)(1)(C) and 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of August 2, 2018 (the filing date of the PCT Application).

Information Disclosure Statement
The information disclosure statements filed on January 23, 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection:
Claims 1 and 3 – 6 are rejected under 35 U.S.C. 102(a)(2) as anticipated by WIPO Publication 2019027189 A1 (Hong).
	Hong teaches the compound of Chemical Formula 1. See attached English translation, page 8, paragraph [163], first compound. The compound is presented below:

    PNG
    media_image5.png
    259
    250
    media_image5.png
    Greyscale

	Hong teaches the compounds of Chemical Formula 1, wherein:

    PNG
    media_image6.png
    596
    684
    media_image6.png
    Greyscale

	With respect to claim 3, Hong teaches the compound, wherein Chemical Formula 3 is:

    PNG
    media_image7.png
    78
    238
    media_image7.png
    Greyscale

	wherein:
X4 is NR22, and R22 is an unsubstituted C6 aryl group – a phenyl group;
Each R19 is hydrogen and m4 = 4; and
Each R20 is hydrogen and m5 = 3.

	With respect to claim 4, Hong teaches the compound, wherein Chemical Formula 1 is Chemical Formula 5 as presented below:

    PNG
    media_image8.png
    373
    357
    media_image8.png
    Greyscale

	wherein:

    PNG
    media_image9.png
    533
    684
    media_image9.png
    Greyscale

	Therefore, the prior art anticipates the instant claims.

Claims 1 and 4 – 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by WIPO Publication 2019190248 A1 (Yoon).
	Yoon teaches the compound of Chemical Formula 1. See attached English translation, page 63, paragraph [245], 5th row, 4th compound. The compound is presented below:

    PNG
    media_image10.png
    187
    220
    media_image10.png
    Greyscale

	Yoon teaches the compounds of Chemical Formula 1, wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

One of Cy3 and Cy4 is a C4 aromatic heteroring substituted with an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C6 aryl group – a phenyl group;
X2 is S;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3;
R3 to R8 are each hydrogen; and 
* is a site bonding to L2 in Chemical Formula 1.

	With respect to claim 4, Yoon teaches the compound, wherein Chemical Formula 1 is Chemical Formula 5 as presented below:

    PNG
    media_image8.png
    373
    357
    media_image8.png
    Greyscale

	wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

One of Cy3 and Cy4 is a C4 aromatic heteroring substituted with an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C6 aryl group – a phenyl group;
X2 is S;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3; and
R3 to R8 are each hydrogen.

	Therefore, the prior art anticipates the instant claims.

Claims 1 and 3 – 5 are rejected under 35 U.S.C. 102(a)(2) as anticipated by US 20200227646 A1 (Jung).
	Jung teaches the compound of Chemical Formula 1. See, page 21, right column, 3rd row. The compound is presented below:

    PNG
    media_image12.png
    240
    226
    media_image12.png
    Greyscale

	Jung teaches the compounds of Chemical Formula 1, wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

Cy3 and Cy4 are an unsubstituted C6 aromatic hydrocarbon ring – a phenyl ring;
X2 is CR11R12 and R11 and R12 are each C1 alkyl group – a methyl group;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3;
R3 to R8 are each hydrogen; and 
* is a site bonding to L2 in Chemical Formula 1.

	With respect to claim 3, Jung teaches the compound, wherein Chemical Formula 3 is:

    PNG
    media_image7.png
    78
    238
    media_image7.png
    Greyscale

	wherein:
X4 is CR23R24 and R23 and R24 are each C1 alkyl group – a methyl group;
Each R19 is hydrogen and m4 = 4; and
Each R20 is hydrogen and m5 = 3.

	With respect to claim 4, Jung teaches the compound, wherein Chemical Formula 1 is Chemical Formula 5 as presented below:

    PNG
    media_image8.png
    373
    357
    media_image8.png
    Greyscale

	wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

Cy3 and Cy4 are an unsubstituted C6 aromatic hydrocarbon ring – a phenyl ring;
X2 is CR11R12 and R11 and R12 are each C1 alkyl group – a methyl group
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3; and
R3 to R8 are each hydrogen.

	Therefore, the prior art anticipates the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 – 5 of copending Application No. 16/486,773 (US ‘773) (U.S. Patent Publication 20190386227 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘773 is drawn towards a compound of Chemical Formula 1. Claim 5 is specifically drawn towards the compound as presented below:

    PNG
    media_image13.png
    149
    140
    media_image13.png
    Greyscale

	The claims in US ‘773 teaches the compounds of Chemical Formula 1, wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

One of Cy3 and Cy4 is a C4 aromatic heteroring substituted with an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C6 aryl group – a phenyl group;
X2 is S;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3;
R3 to R8 are each hydrogen; and 
* is a site bonding to L2 in Chemical Formula 1.

	Regarding claim 4, US ‘773 teaches the compound, wherein Chemical Formula 1 is Chemical Formula 5 as presented below:

    PNG
    media_image8.png
    373
    357
    media_image8.png
    Greyscale

	wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

One of Cy3 and Cy4 is a C4 aromatic heteroring substituted with an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C6 aryl group – a phenyl group;
X2 is S;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3; and
R3 to R8 are each hydrogen.

Therefore, the present claims conflict with those of the US ‘773 copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 – 5 of copending Application No. 17/271,762 (US ‘762) (U.S. Patent Publication 20210336155 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘762 is drawn towards a compound of Chemical Formula 1. Claim 5 is specifically drawn towards the compound as presented below:

    PNG
    media_image14.png
    228
    257
    media_image14.png
    Greyscale

	The claims in US ‘762 teaches the compounds of Chemical Formula 1, wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
One of Ar1a and Ar1b is an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C10 aryl group – a naphthyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

Cy3 and Cy4 are an unsubstituted C6 aromatic hydrocarbon ring – a phenyl ring;
X2 is S;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3;
R3 to R8 are each hydrogen; and 
* is a site bonding to L2 in Chemical Formula 1.

        Regarding claim 3, US ‘762 teaches the compound, wherein Chemical Formula 3 is:

    PNG
    media_image7.png
    78
    238
    media_image7.png
    Greyscale

	wherein:
X4 is S;
Each R19 is hydrogen and m4 = 4; and
Each R20 is hydrogen and m5 = 3.

	Regarding claim 4, US ‘762 teaches the compound, wherein Chemical Formula 1 is Chemical Formula 6 as presented below:

    PNG
    media_image15.png
    336
    337
    media_image15.png
    Greyscale

	wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
One of Ar1a and Ar1b is an unsubstituted C6 aryl group – a phenyl group, and the other is an unsubstituted C10 aryl group – a naphthyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

Cy3 and Cy4 are an unsubstituted C6 aromatic hydrocarbon ring – a phenyl ring;
X2 is S;
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3; and 
R3 to R8 are each hydrogen.

Therefore, the present claims conflict with those of the US ‘762 copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 3 – 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 5 – 6 and 8 – 11 of copending Application No. 16/629,216 (US ‘216) (U.S. Patent Publication 20200227646 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards the same art-related subject matter.
	The independent claim 1 in US ‘216 is drawn towards a compound of Chemical Formula 1. Claim 11 is specifically drawn towards the compound as presented below:

    PNG
    media_image12.png
    240
    226
    media_image12.png
    Greyscale

	Jung teaches the compounds of Chemical Formula 1, wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

Cy3 and Cy4 are an unsubstituted C6 aromatic hydrocarbon ring – a phenyl ring;
X2 is CR11R12 and R11 and R12 are each C1 alkyl group – a methyl group
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3;
R3 to R8 are each hydrogen; and 
* is a site bonding to L2 in Chemical Formula 1.

	Regarding claim 3, Jung teaches the compound, wherein Chemical Formula 3 is:

    PNG
    media_image7.png
    78
    238
    media_image7.png
    Greyscale

	wherein:
X4 is CR23R24 and R23 and R24 are each C1 alkyl group – a methyl group;
Each R19 is hydrogen and m4 = 4; and
Each R20 is hydrogen and m5 = 3.

	Regarding claim 4, Jung teaches the compound, wherein Chemical Formula 1 is Chemical Formula 5 as presented below:

    PNG
    media_image8.png
    373
    357
    media_image8.png
    Greyscale

	wherein:
X1 is O;
L1 is a direct bond and f = 1;
L2 is a direct bond and g = 1;
Each of Y1 to Y3 is N;
Ar1a and Ar1b are the same as each other, and each independently is an unsubstituted C6 aryl group – a phenyl group;
Ar2 is the following Chemical Formula 3 and e = 1;

    PNG
    media_image11.png
    183
    133
    media_image11.png
    Greyscale

Cy3 and Cy4 are an unsubstituted C6 aromatic hydrocarbon ring – a phenyl ring;
X2 is CR11R12 and R11 and R12 are each C1 alkyl group – a methyl group
R1 is hydrogen and c = 3;
R2 is hydrogen and d = 3; and
R3 to R8 are each hydrogen.

Therefore, the present claims conflict with those of the US ‘216 copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1 and 3 – 6 are rejected.
Claims 2, 7 – 9 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626